TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00003-CV


                                        In re Lana Stevens


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


               The petition for writ of mandamus is denied, and the temporary stay imposed by

this Court is lifted. See Tex. R. App. P. 52.8(a), .10(b).



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: August 31, 2022